O’Gorman, J.
It appears from the evidence that the plaintiff, who is a real estate broker, submitted an offer of $12,000 to the defendant, and that the latter, on the following day, in the absence of the plaintiff, sold the property for the same price to a person, whom the plaintiff claims was his customer. The plaintiff, however, failed to establish that the sale was effected through his agency, as its procuring cause, or that he was the means of bringing the parties together, or that his efforts were instrumental in producing the sale. Whether the defendant had prior negotiations with the same person is not disclosed by the record. On the meagre testimony adduced, too much is left to conjecture. The complaint was properly dismissed and the judgment should be affirmed.
Andrews, P. J., and Blanchard, J., concur.
Judgment affirmed, with costs.